Press Release Source: Stellar Pharmaceuticals Inc. Stellar Pharmaceuticals Reports First Quarter 2010 Financial Results LONDON, ONTARIO — May 14, 2010 Stellar Pharmaceuticals Inc. (OTCBB:SLXCF) ("Stellar" or "the Company"), a Canadian pharmaceutical developer and marketer of high quality, cost-effective products for select health care markets, today announced financial results for the quarter ended March 31, 2010.In this press release, all dollar amounts are expressed in Canadian currency and results are reported in accordance with United States generally accepted accounting principles (U.S.
